Case 1:17-cr-00183-TWP-TAB Document 139-1 Filed 04/17/20 Page 1 of 2 PageID #: 1038




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
             Plaintiff,                                )
                                                       )
      v.                                               ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                       )
   BUSTER HERNANDEZ,                                   )
   (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
   Martain, Purge of Maine, uygt9@hushmail.com,        )
   jare9302@hushmail.com, Dtvx1@hushmail.com, )
   Leaked_hacks1, Closed Door, Closed Color, Clutter )
   Removed, Color Rain, Plot Draw, and Invil Cable, )
                                                       )
           Defendant.                                  )

                                                ORDER

          This matter is before the Court upon the parties’ Motion to continue the sentencing hearing

   presently set in this cause, and the Court, being duly advised, now finds as follows:

      1. This case was scheduled for sentencing on May 21, 2020;

      2. A continuance is necessary to stem the spread of COVID-19. See generally In re: Court

          Operations Under the Exigent Circumstances Created by Covid-19 and Related

          Coronavirus, General Order (S.D. Ind. Apr. 13, 2020).

      3. Consistent with the facts and circumstances of this case and the measures outlined in the

          Court’s General Order, a continuance serves the ends of justice and protects the public.

      4. The Court hereby makes particularized findings in this matter that a continuance serves

          the ends of justice, and such action outweighs the best interest of the public and the

          defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7); Zedner v. United States, 547

          U.S. 489, 509 (2006).

          The Court finds further that the ends of justice served by the continuance outweigh the best
Case 1:17-cr-00183-TWP-TAB Document 139-1 Filed 04/17/20 Page 2 of 2 PageID #: 1039




   interests of the public and Defendant, and that the Motion should be GRANTED for the reasons

   set forth in the Parties’ April 17, 2020 Motion.

          IT IS THEREFORE ORDERED that the sentencing hearing on May 21, 2020 is

   VACATED and will be rescheduled to July 10, 2020 at 9:00 a.m. in Room 344, United States

   Courthouse, 46 E. Ohio Street, Indianapolis, Indiana.

          SO ORDERED.

          Date: _________.



                                                       _________________________________
                                                       Tonya Walton Pratt
                                                       United States District Judge
                                                       Southern District of Indiana




   Distribution to the Parties
